DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 1857091, filed on 07/30/2018 in France.

Information Disclosure Statement
The IDS filed on 01/29/2021; and 08/26/2021 have been considered and made of record.

Oath/Declaration
The oath/declaration filed on 03/21/2021 is acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichijyo et al. [US 2012/0250380].
Regarding claim 1, Ichijyo et al., disclose an electrical control device (1, figures 1-10) comprising:
at least one power module (2 & 3, figures 1-5) which comprises at least one controlled power switch (11, figures 1-5, paragraph 0038), at least one control card (4, figures 1-5) attached to the power module, and an electrical connection (113, figures 1-2 and 4-5) which connects said control card to said control module, wherein the electrical connection comprises at least one pin (113, figures 1-2 and 4-5) which is electrically connected and extends from the power module, or, respectively, the control card, and at least one receptacle (the control card 4 includes a plurality of corresponding receptacles to co-operate their electrical pins 113, figures 1-2 and 4-5, paragraph 0038) which is electrically connected and mounted on the control card, or, respectively, the power module, the pin being inserted, at least partially, into the receptacle, said pin and the receptacle being configured to provide an electrical connection therebetween whilst allowing the pin to be removed from said receptacle.
Regarding claim 4, Ichijyo et al., disclose wherein the power module comprises a connection part (10, figures 1-2 and 4-5) to which the pin is connected, and a hollow body delimiting an internal volume (a volume disposed within the power module, figures 1-2 and 4-5) with the connection part, the control card being attached to the body, the body comprising an opening (211, figures 1-2 and 4-5) for the passage of the pin, the pin extending, at least partially, into said internal volume and passing through said opening, the control card being located outside said volume.
Regarding claim 5, Ichijyo et al., disclose wherein the body comprises at least one tubular element (211, figure 5) forming the opening for the passage of the pin, said tubular element comprising a conical inner wall flared towards the connection par (211, figure 5).
Regarding claim 6, Ichijyo et al., disclose wherein the body comprises a so-called top wall (21, figures 1-5), located on the side of the control card, the body comprising a part (22, figures 1-2 and 4-5) protruding from said top wall, the control card coming to bear on said protruding part.
Regarding claim 7, Ichijyo et al., disclose wherein the opening for the passage of the pin is dimensioned so as to form a clearance with the pin (figures 1-2 and 4-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ichijyo et al., in view of Savage, Jr. [US 5,071,375].
Regarding claims 2-3, Ichijyo et al., disclose the claimed invention except for wherein the receptacle is made, at least partially, of electrically conductive material and comprises a hollow part into which extends at least one elastic member capable of coming to bear on the pin, so as to establish the electrical connection between the receptacle and the pin 
	Savage, Jr. disclose an electrical connection between a conductive pin (320, figure 14) and its receptacle socket (11, figure 14) of a carrier (figure 14), wherein the receptacle is made, at least partially, of electrically conductive material and comprises a hollow part (11, figure 14) into which extends at least one elastic member (elastic member 17, figure 9) capable of coming to bear on the pin, so as to establish the electrical connection between the receptacle and the pin; and wherein the receptacle comprises at least two elastic members (17, figures 9 and 14) extending opposite each other in said hollow part (as claimed in the claim 3).
	It would have been to one of ordinary skill in the art at the time the invention was made to use the receptacle design of Savage, Jr., for the receptacle in the control card of Ichijyo et al., for the same purpose of providing electrical connection between the power module and its control card.
Regarding claim 8, Ichijyo et al., disclose the claimed invention except for wherein the free end of the pin engaged in the receptacle is rounded or conical.
	Savage, Jr., disclose wherein the free end of the pin engaged in the receptacle is rounded or conical (19, figure 9 and 14).
	It would have been to one of ordinary skill in the art at the time the invention was made to design the free end of the pin with a rounded or conical shape of Ichijyo et al., as suggested by Savage, Jr., for the purpose of facilitating installation the electrical pin within its conductive receptacle.

Regarding claim 9, Ichijyo et al., disclose the claimed invention except for wherein the receptacle comprises a first open end through which the pin is engaged, said first end comprising a conical portion flared towards the power module.
	Savage, Jr., further disclose wherein the receptacle comprises a first open end through which the pin is engaged, said first end comprising a conical portion flared towards the power module (a top opening appears to form a conical portion, figures 9 and 14).
	It would have been to one of ordinary skill in the art at the time the invention was made to use the receptacle design of Savage, Jr., for the receptacle of the electrical connection of Ichijyo et al., for the purpose of facilitating installation the electrical pin with its receptacle in the control card.  
Regarding claim 10, Ichijyo et al., disclose the claimed invention except for wherein the receptacle comprises a second closed end, opposite the first end.
Savage, Jr., disclose wherein the receptacle comprises a second closed end (a bottom end portion of the receptacle 115, figure 9 and/or figure 14), opposite the first end (a top opening, figures 9 and 14).
	It would have been to one of ordinary skill in the art at the time the invention was made to use the receptacle design of Savage, Jr., having a second closed end, for the receptacle of the electrical connection of Ichijyo et al., for the purpose of protecting and/or preventing the free end of the pin extension out the control card. 

 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kimura et al., [US 2018/0226324] disclose semiconductor device and electric power conversion device;
Glaser et al. [US 7,402,892] disclose a printed circuit board for connecting for multi-wire cabling;
Lee et al. [US 2007/0284947] disclose power system module and method of fabricating the same; and
Takahashi [US 9,750,137] discloses semiconductor device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841
03/12/2022